                                                      Case 19-34508 Document 657 Filed in TXSB on 12/02/19 Page 1 of 13
                                                                                                       IN THE UNITED STATES BANKRUPTCY COURT
                                                                                                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                                                   HOUSTON DIVISION


Case Name:                      SANCHEZ ENERGY CORPORATION, et al.,1                                                                                                      Petition Date:                                  August 11, 2019
Case Number:                    19-34508


                                                                                              Monthly Operating Report Summary for the Period Ending
               Monthly Period ($ in 000s)                          8/12-8/31              Sep-19           Oct-19           Nov-19          Dec-19          Jan-20            Feb-20
Revenues (MOR-6)                                                        23,659               33,519           33,209                 -               -                -                    -
Operating Income (MOR-6)                                                (3,683)             (17,227)         (11,860)                -               -                -                    -
Net Income (Loss) (MOR-6)                                              (40,904)             (37,691)         (24,287)                -               -                -                    -
Payments to Insiders (MOR-9)                                                 -                  158              148                 -               -                -                    -
Payments to Professionals (MOR-9)                                            -                  875            5,395                 -               -                -                    -
Total Disbursements (Exhibit A)                                       154,594               183,434         229,294                  -               -                -                    -

**The jointly administered Debtors are authorized to file monthly operating reports on a combined basis, and have disbursements broken down by case number on Exhibit A attached**
**The original of this document must be filed with the United States Bankruptcy Court**


Required Insurance Maintained                                                                      Are all accounts receivable being collected within terms?                                                           Yes (X) No ( )
As of Signature Date       Check Yes / No                       Exp. Date                          Are all post-petition liabilities, including taxes, being paid within terms?                                        Yes (X) No ( )
Excess Liability           Yes (X) No ( )                            4/20/2020                     Have any pre-petition liabilities been paid?                                                                        Yes (X) No ( )
Worker's Compensation      Yes (X) No ( )                            10/1/2020                     If so, describe    Operating expenses, working interests and royalties, taxes, independent contractors, and all other such pre-petition
General Liability          Yes (X) No ( )                            4/20/2020                                        liabilities as described and authorized for payment in the First Day Motions and Orders entered by the Court.
Auto Liability             Yes (X) No ( )                            4/20/2020                     Are all funds received being deposited into DIP bank accounts?                                                      Yes (X) No ( )
Other                      Yes (X) No ( )                               Various                    Were any assets disposed of outside the normal course of business?                                                  Yes ( ) No (X)
                                                                                                   If so, describe    N/A
                                                                                                   What is the status of your Plan of Reorganization?
                                                                                                                      In progress.

Attorney Name:                  Matthew D. Cavenaugh                                                   I certify under penalty of perjury that the following Monthly Operating
Firm Name:                      Jackson & Walker LLP                                                   Report (MOR) is true and correct to the best of my knowledge.
Address:                        1401 McKinney St. Suite 1900
City, State, ZIP:               Houston, Texas 77010                                                   SIGNED X         /s/ Cameron W. George                                      Title:      Executive Vice President and Chief Financial Officer
Telephone/Fax:                  (713) 752-4284                                                                          (Original Signature)

                                                                                                                        Cameron W. George                                                      11/29/2019
                                                                                                                        (Print Name of Signatory)                                                 Date

Notes:
1. The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, include: Sanchez Energy Corporation (0102); SN Palmetto, LLC (3696); SN Marquis
LLC (0102); SN Cotulla Assets, LLC (0102); SN Operating, LLC (2143); SN TMS, LLC (0102); SN Catarina, LLC (0102); Rockin L Ranch Company, LLC (0102); SN EF Maverick, LLC (0102); SN Payables, LLC
(0102); and SN UR Holdings, LLC (0102).




    MOR-1                                                                                                                                                                                                                          Page 1 of 13
                                      Case 19-34508 Document 657 Filed in TXSB on 12/02/19 Page 2 of 13
                                                                  IN THE UNITED STATES BANKRUPTCY COURT
                                                                    FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                             HOUSTON DIVISION

Case Name:              SANCHEZ ENERGY CORPORATION, et al.                                                                       Petition Date:                  August 11, 2019
Case Number:            19-34508

                                                           GLOBAL NOTES AND STATEMENTS OF LIMITATIONS AND
                                                    DISCLAIMERS REGARDING THE DEBTORS’ MONTHLY OPERATING REPORT
                On August 11, 2019 (the “Petition Date”), Sanchez Energy Corporation and certain of its affiliated debtors, as debtors and debtors in possession
           (collectively, the "Debtors"), each commenced with the United States Bankruptcy Court for the Southern District of Texas (the "Court") a voluntary case
           under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”). The Debtors are authorized to continue operating their businesses and
           managing their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On August 12, 2019, the Bankruptcy
           Court entered an order authorizing the joint administration of these cases pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure. On August
           26, 2019, the United States Trustee for Region 7 (the “U.S. Trustee”) appointed an official committee of unsecured creditors pursuant to section 1102(a)(1)
           of the Bankruptcy Code.


                1.      General Methodology: The Debtors are filing this monthly operating report (the “MOR”) solely for purposes of complying with the monthly
                        operating requirements of the Debtors’ chapter 11 cases. The MOR is unaudited, limited in scope, and as such, has not been subjected to
                        procedures that would typically be applied to financial statements in accordance with accounting principles generally accepted in the United
                        States of America (“U.S. GAAP”). The MOR should not be relied on by any persons for information relating to current or future financial
                        condition, events, or performance of any of the Debtors or their affiliates, as the results of operations contained herein are not necessarily
                        indicative of results that may be expected from any other period or for the full year, and may not necessarily reflect the combined results of
                        operations, financial position, and schedule of receipts and disbursements in the future. There can be no assurance that such information is
                        complete, and the MOR may be subject to revision. The following notes, statements, and limitations should be referred to, and referenced in
                        connection with, any review of the MOR.

                2.      Basis of Presentation: For financial reporting purposes, the Debtors prepare consolidated financial statements, which include information for
                        Sanchez Energy Corporation, and its Debtor and non-debtor subsidiaries. This MOR only contains financial information of the Debtors. For the
                        purposes of MOR reporting, the accompanying Balance Sheets and Statement of Income (Loss) of the Debtors have been prepared on a
                        condensed combined basis. The Debtors are maintaining their books and records in accordance with U.S. GAAP and the information furnished
                        in this MOR uses the Debtors’ normal accrual method of accounting. In preparing the MOR, the Debtors relied on financial data derived from
                        their books and records that was available at the time of preparation. Nevertheless, in preparing this MOR, the Debtors made reasonable
                        efforts to supplement the information set forth in their books and records with additional information concerning transactions that may not
                        have been identified therein. Subsequent information or discovery may result in material changes to the MOR and errors or omissions may
                        exist. Notwithstanding any such discovery, new information, or errors or omissions, the Debtors do not undertake any obligation or
                        commitment to update this MOR.

                3.      Reporting Period: Unless otherwise noted herein, the MOR generally reflects the Debtors’ books and records and financial activity occurring
                        during the applicable reporting period. Except as otherwise noted, no adjustments have been made for activity occurring after the close of the
                        reporting period.



  Notes                                                                                                                                                                  Page 2 of 13
                            Case 19-34508 Document 657 Filed in TXSB on 12/02/19 Page 3 of 13
        4.    Accuracy: The financial information disclosed herein was not prepared in accordance with federal or state securities laws or other applicable
              non-bankruptcy law or in lieu of complying with any periodic reporting requirements thereunder. Persons and entities trading in or otherwise
              purchasing, selling, or transferring the claims against or equity interests in the Debtors should evaluate this financial information in light of the
              purposes for which it was prepared. The Debtors are not liable for and undertake no responsibility to indicate variations from securities laws or
              for any evaluations of the Debtors based on this financial information or any other information.

        5.    Payment of Prepetition Claims Pursuant to First Day Orders: In August and September of 2019, the Bankruptcy Court entered orders
              authorizing, but not directing, the Debtors to, among other things, pay certain prepetition (a) liabilities relating to continued use of their cash
              management system, (b) insurance obligations, (c) payments made under the shared services agreement, (d) obligations relating to
              independent contractors and board members, (e) taxes, (f) operating expenses, and (g) working interests and royalties. If any payments were
              made on account of such claims following the commencement of these chapter 11 cases pursuant to the authority granted to the Debtors by
              the Bankruptcy Court under the First Day Orders, such payments have been included in this MOR unless otherwise noted.

        6.    Liabilities Subject to Compromise (“LSTC”): LSTC represent the Debtors' estimate of prepetition claims to be resolved in connection with the
              chapter 11 cases. As a result of the chapter 11 filings, the payment of prepetition liabilities are subject to compromise or other treatment
              under a plan of reorganization. The determination of how liabilities will ultimately be settled or treated cannot be made until the Bankruptcy
              Court approves a chapter 11 plan of reorganization. Accordingly, the ultimate amount of such liabilities is not determinable at this time.
              Prepetition liabilities that are subject to compromise under ASC 852 are preliminary and may be subject to, among other things, future
              adjustments depending on Court actions, further developments with respect to disputed claims, determinations of the secured status of certain
              claims, the values of any collateral securing such claims, rejection of executory contracts, continued reconciliation or other events.

        7.    Reorganization Items: ASC 852 requires expenses and income directly associated with the chapter 11 filings to be reported separately in the
              income statement as reorganization items. Reorganization items primarily include write-off of certain original issue discount and fees relating to
              debt obligations classified as LSTC, expenses related to legal advisory and representation services, expenses related to debtor in possession
              financing, other professional consulting and advisory services, and changes in LSTC recognized as there are changes in amounts expected to be
              allowed as claims. Nothing contained in this MOR shall constitute a waiver of any of the Debtors’ rights or an admission with respect to their
              chapter 11 proceedings, including, but not limited to, matters involving objections to claims, substantive consolidation, equitable subordination,
              defenses, characterization or re-characterization of contracts, assumption or rejection of contracts under the provisions of chapter 3 of Title 11
              of the Bankruptcy Code and/or causes of action under the provisions of chapter 5 of the Bankruptcy Code or any other relevant applicable laws
              to recover assets or avoid transfers.

        8.    Intercompany Transactions and Balance: Prior to the Petition Date (and subsequent to the Petition Date but only pursuant to Bankruptcy
              Court approval), the Debtors routinely engaged (and continue to engage) in intercompany transactions with both Debtor and non-debtor
              affiliates. Intercompany transactions among the Debtors have been eliminated in the financial statements contained herein. Intercompany
              transactions among the Debtors and the Non-Filing Entities are presented on a net balance basis.

        9.    Investment in Subsidiaries: The book basis for investment in subsidiaries is not representative of the fair value of the net assets of non-debtor
              subsidiaries. These balances are reflected in the Balance Sheets as a component of non-current assets.

        10.   Equity in Net Earnings of Subsidiaries: The basis for equity in net earnings of subsidiaries represents the combined current period net income
              or loss of the non-debtor subsidiaries. These balances are reflected on the Statement of Income (Loss) as a component of Other income
              (expense).




Notes                                                                                                                                                                 Page 3 of 13
                            Case 19-34508 Document 657 Filed in TXSB on 12/02/19 Page 4 of 13
        11.   Insiders: For purposes of this MOR, the Debtors defined “insiders” pursuant to section 101(31) of the Bankruptcy Code as: (a) directors; (b)
              officers; (c) persons in control of the Debtors; (d) relatives of the Debtors' directors, officers, or persons in control of the Debtors; and (e)
              Debtor and non-Debtor affiliates of the foregoing. Moreover, the Debtors do not take a position with respect to: (a) any insider's influence over
              the control of the Debtors; (b) the management responsibilities or functions of any such insider; (c) the decision making or corporate authority
              of any such insider; or (d) whether the Debtors or any such insider could successfully argue that he or she is not an “insider” under applicable
              law, with respect to any theories of liability, or for any other purpose.

        12.   Reservation of Rights: The Debtors reserve all rights to amend or supplement the MOR in all respects, as may be necessary or appropriate, but
              shall be under no obligation to do so. Nothing contained in this MOR shall constitute a waiver of any of the Debtors’ rights or an admission with
              respect to their chapter 11 cases.




Notes                                                                                                                                                             Page 4 of 13
                                             Case 19-34508 Document 657 Filed in TXSB on 12/02/19 Page 5 of 13
                                                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                      HOUSTON DIVISION

Case Name:                   SANCHEZ ENERGY CORPORATION, et al.                                                                               Petition Date:            August 11, 2019
Case Number:                 19-34508

                                                                                 Comparative Balance Sheets
($ in 000s)                                                                    31-Aug-19       30-Sep-19       31-Oct-19      30-Nov-19          31-Dec-19         31-Jan-20        29-Feb-20
Cash and cash equivalents                                                          163,081         173,959         146,739
Oil and natural gas receivables                                                     42,216          42,778          33,594
Joint interest billings receivables                                                 15,655          10,969          30,951
Fair value of derivative instruments                                                   602             367             120
Other current assets                                                                26,431          20,978          16,681
Total current assets                                                               247,985         249,051         228,085                -                    -               -                  -

Oil and natural gas properties
  Proved oil and natural gas properties                                           2,941,363       2,947,641      2,954,241
  Unproved oil and natural gas properties                                           215,514         205,121        205,405
  Less: Accumulated depreciation, depletion, amortization and impairment         (1,639,528)     (1,651,441)    (1,663,630)
Total oil and natural gas properties, net                                         1,517,349       1,501,321      1,496,016                -                    -               -                  -

Right of use assets, net                                                           298,334         280,139         275,263
Investments - long term                                                              4,908           4,921           4,327
Investment in subsidiaries                                                         335,789         338,096         334,940
Other assets                                                                        42,497          31,632          31,090
Total assets                                                                     2,446,862       2,405,160       2,369,721                -                    -               -                  -




    MOR-2                                                                                                                                                                          Page 5 of 13
                                             Case 19-34508 Document 657 Filed in TXSB on 12/02/19 Page 6 of 13
                                                                  IN THE UNITED STATES BANKRUPTCY COURT
                                                                   FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                            HOUSTON DIVISION

Case Name:                   SANCHEZ ENERGY CORPORATION, et al.                                                                    Petition Date:        August 11, 2019
Case Number:                 19-34508

                                                                        Comparative Balance Sheets
($ in 000s)                                                          31-Aug-19      30-Sep-19     31-Oct-19        30-Nov-19         31-Dec-19       31-Jan-20       29-Feb-20
Debtor in possession financing                                           50,000         50,000          50,000
Accounts payable                                                          4,281         14,372          12,280
Accounts payable - related entities                                       3,424          7,745           4,706
Other payables                                                            2,878         16,230          28,757
Accrued liabilities:
     Capital expeditures                                                  2,192          5,194           5,782
     Other                                                               20,185         46,909          56,221
Fair value of derivative instruments liability                            1,108            700             510
Right of use liability - short term                                     101,742        109,494         108,964
Other current liabilities                                                25,937         31,962          29,892
Total current liabilities                                               211,747        282,606         297,112                 -                 -               -               -
Asset retirement obligations                                              34,157        34,456          34,683
Right of use liability - long term                                       199,688       173,990         169,608
Liabilities subject to compromise                                      2,445,941     2,398,106       2,377,387
Other liabilities                                                            627             1               1
Total liabilities                                                      2,892,160     2,889,159       2,878,791                 -                 -               -               -
Preferred stock                                                              31             31              31
Common stock                                                               1,012         1,014           1,014
Additional paid-in capital                                             1,371,604     1,371,698       1,371,698
Accumulated deficit                                                   (1,817,945)   (1,856,742)      (1,881,813)
Total accumulated deficit                                               (445,298)     (483,999)        (509,070)               -                 -               -               -
Total liabilities and accumulated deficit                              2,446,862     2,405,160       2,369,721                 -                 -               -               -




   MOR-3                                                                                                                                                                             Page 6 of 13
                                       Case 19-34508 Document 657 Filed in TXSB on 12/02/19 Page 7 of 13
                                                                IN THE UNITED STATES BANKRUPTCY COURT
                                                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                           HOUSTON DIVISION

Case Name:                 SANCHEZ ENERGY CORPORATION, et al.                                                                          Petition Date:      August 11, 2019
Case Number:               19-34508


                                                                   Schedule of Post-Petition Liabilities
($ in 000s)                                                                   31-Aug-19      30-Sep-19     31-Oct-19   30-Nov-19        31-Dec-19       31-Jan-20        29-Feb-20
Debtor in possession financing                                                    50,000          50,000      50,000
Accounts payable                                                                   4,281          14,372      12,280
Accounts payable - related entities                                                3,424           7,745       4,706
Other payables                                                                     2,878          16,230      28,757
Accrued liabilities
  Capital expenditures                                                             2,192          5,194        5,782
  Operating expenses                                                              13,488         21,865       23,295
  Production and ad valorem taxes                                                  1,345          3,098        3,927
  General and administrative expenditures                                          4,653         20,464       26,733
  Interest payable                                                                   167            167          151
  Other accrued liabilities                                                          532          1,315        2,115
Total accrued liabilities                                                         22,377         52,103       62,003
Other current liabilities                                                         25,937         31,962       29,892
  Total Post-Petition Liabilities                                                108,897        172,412      187,638               -                -               -                  -




   MOR-4                                                                                                                                                                Page 7 of 13
                                            Case 19-34508 Document 657 Filed in TXSB on 12/02/19 Page 8 of 13
                                                                             IN THE UNITED STATES BANKRUPTCY COURT
                                                                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                        HOUSTON DIVISION

Case Name:                              SANCHEZ ENERGY CORPORATION, et al.                                                                         Petition Date:   August 11, 2019
Case Number:                            19-34508

                                                                  Aging of Post-Petition Liabilities and Aging of Accounts Receivable
($ in 000s)
Aging of Post-Petition Liabilities as of October 31, 2019

                         Debtor in                             Accounts
                        Possession         Accounts            Payable -                         Accrued       Other current
Days                    Financing          Payable          Related Entities Other Payables     Liabilities      liabilities            Total
Current                        50,000            12,280              4,706          28,757            62,003           29,892            187,638
0-30                                                                                                                                           -
31-60                                                                                                                                          -
61-90                                                                                                                                          -
91+                                                                                                                                            -
Total                          50,000           12,280               4,706          28,757            62,003           29,892            187,638

Aging of Accounts Receivable as of October 31, 2019
                                         Joint Interest
                      Oil and Natural       Billings
Days                  Gas Receivables     Receivables            Total
Current                        33,594           28,249              61,843
0-30                                               355                 355
31-60                                              104                 104
61-90                                               72                  72
91+                                              2,170               2,170
 Total                         33,594           30,951              64,545




   MOR-5                                                                                                                                                                      Page 8 of 13
                                          Case 19-34508 Document 657 Filed in TXSB on 12/02/19 Page 9 of 13
                                                            IN THE UNITED STATES BANKRUPTCY COURT
                                                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                        HOUSTON DIVISION


Case Name:                   SANCHEZ ENERGY CORPORATION, et al.                                                                      Petition Date:      August 11, 2019
Case Number:                 19-34508


                                                          Statement of Income (Loss) for the Period Ending
($ in 000s)                                                         8/12-8/31       30-Sep-19       31-Oct-19       30-Nov-19         31-Dec-19       31-Jan-20       29-Feb-20


REVENUES:
Oil sales                                                               14,330         21,128          19,241
Natural gas liquid sales                                                  3,225         5,513           5,622
Natural gas sales                                                         3,714         5,415           5,309
Sales and marketing revenues                                              2,391         1,463           3,037
  Total revenues                                                        23,659         33,519          33,209                   -                 -               -               -

OPERATING COSTS AND EXPENSES:
Oil and natural gas production expenses                                 11,063         16,400          16,295
Exploration expenses                                                         52                 -        1197
Sales and marketing expenses                                              2,123         1,552            2549
Production and ad valorem taxes                                           1,445         1,760           1,675
Depreciation, depletion, amortization and accretion                       8,527        12,416          12,612
Impairment of oil and natural gas properties                                    -       9,597                   -
Impairment of right of use assets                                                                       4,831
General and administrative expenses                                       4,133         8,608           5,834
Prepetition restructuring charges                                               -         413              76
  Total operating costs and expenses                                    27,342-         50,746-         45,069-                 --                -               -               -
Operating loss                                                          (3,683)        (17,227)        (11,860)                  -                -               -               -
OTHER INCOME (EXPENSE):
Interest income                                                              32            41              36
Other expense                                                            (1,820)       (10,314)          (159)
Interest expense                                                           (168)         (432)           (425)
Equity in net earnings of subsidiaries                                    5,537         2,308           (3,157)
Net gains on commodity derivatives                                        1,392         1,060            (119)
  Total other income (expense)                                            4,973         (7,337)         (3,824)                 -                 -               -               -
Reorganization Items                                                    42,194-        13,127-          8,603-                  -
Net loss                                                                (40,904)       (37,691)        (24,287)                 -                 -               -               -


   MOR-6                                                                                                                                                                              Page 9 of 13
                                            Case 19-34508 Document 657 Filed in TXSB on 12/02/19 Page 10 of 13
                                                                          IN THE UNITED STATES BANKRUPTCY COURT
                                                                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                     HOUSTON DIVISION


  Case Name:                    SANCHEZ ENERGY CORPORATION, et al.                                                                        Petition Date:        August 11, 2019
  Case Number:                  19-34508


                                                                     Cash Receipts and Disbursements for the Period Ending
  ($ in 000s)                                                                         31-Aug-19         30-Sep-19        31-Oct-19        30-Nov-19        31-Dec-19        31-Jan-20
  Cash & Cash Equivalents - Beginning                                                       90,744          162,969          173,846
  Cash Receipts
    Gross Production Receipts                                                              159,451          149,721          171,500
    JIB Receipts & Cash Calls                                                               24,947           44,331           30,002
    Other                                                                                       56              259              573
Total Cash Receipts                                                                        184,454          194,311          202,075                  -                -                   -
  Cash Disbursements
    Capex                                                                                   (4,880)          (33,068)         (30,557)
    Lease Operating Expense                                                                 (2,931)           (6,877)         (16,891)
    Gathering, Marketing, Transportation                                                   (15,715)          (15,825)         (26,375)
    Royalties & Working Interest Payments                                                 (120,181)         (114,319)        (111,716)
    Production & Ad Valorem Tax                                                             (7,123)           (6,381)         (29,832)
    G&A / Other                                                                             (2,538)           (5,656)          (8,084)
Operating Cash Disbursements                                                              (153,368)         (182,126)        (223,455)                -                -                   -
Total Operating Cash Flow                                                                   31,086           12,185           (21,380)                -                -                   -
  Financing and Restructuring Related Disbursements
    Interest & Fees                                                                                -            (433)            (444)
    Draw (Repayment) of Principal                                                                  -               -                -
    Cash Collateralization of Letters of Credit                                                  -                 -                -
    Restructuring Costs                                                                        (47)             (875)          (5,395)
    Intercompany                                                                                 -                 -                -
Net Cash Flow Prior to DIP Financing                                                        31,039           10,877           (27,219)                -                -                   -
  Debt
    Draw (Repayment) of DIP                                                                 41,186                   -                -
Total Net Cash Flow                                                                         72,225           10,877           (27,219)                -                -                   -
Ending Operating Cash Balance                                                              162,969          173,846          146,627                  -                -                   -
Ending Restricted Cash Balance                                                                    47                47               47               -                -                   -




   MOR-7                                                                                                                                                                   Page 10 of 13
                                              Case 19-34508 Document 657 Filed in TXSB on 12/02/19 Page 11 of 13
                                                                      IN THE UNITED STATES BANKRUPTCY COURT
                                                                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                 HOUSTON DIVISION


Case Name:   SANCHEZ ENERGY CORPORATION, et al.                                                               Petition Date:   August 11, 2019
Case Number: 19-34508

                                                               Total Disbursements by Debtor Entity for the Period Ending
($ in 000s)
      Debtor
                                         Legal Entity Name             31-Aug-19           30-Sep-19          31-Oct-19          30-Nov-19       31-Dec-19       31-Jan-20           29-Feb-20
       Case #
    19-34508    Sanchez Energy Corporation                                     5,960              8,812              15,988
    19-34509    SN Palmetto, LLC                                                   -                  -                   -
    19-34510    SN Marquis LLC                                                     -                  -                   -
    19-34511    SN Cotulla Assets, LLC                                             -                  -                   -
    19-34512    SN Operating, LLC                                              9,425              9,051               8,363
    19-34513    SN TMS, LLC                                                        -                  -                   -
    19-34514    SN Catarina, LLC                                                   -                  -                   -
    19-34515    Rockin L Ranch Company, LLC                                        -                  -                   -
    19-34516    SN EF Maverick, LLC                                          126,297            113,417             118,077
    19-34517    SN Payables, LLC                                              12,911             52,153              86,866
    19-34518    SN UR Holdings, LLC                                                -                  1                   1
     Total                                                                   154,594            183,434             229,294                  -               -               -                   -




    Exhibit A                                                                                                                                                                    Page 11 of 13
                                                 Case 19-34508 Document 657 Filed in TXSB on 12/02/19 Page 12 of 13
                                                                                         IN THE UNITED STATES BANKRUPTCY COURT
                                                                                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                                    HOUSTON DIVISION

Case Name:                              SANCHEZ ENERGY CORPORATION, et al.                                                                                  Petition Date:        August 11, 2019
Case Number:                            19-34508

                                                                                                  Cash Account Reconcilation
($ in 000s)
Bank                                                 Legal Entity    Account #                                 Type                         11-Aug-19           31-Aug-19           30-Sep-19        31-Oct-19
JP Morgan Chase Bank                    Sanchez Energy Corporation           x2021   Operating                                                    4,186                 51,193             60,411          61,521
JP Morgan Chase Bank                    SN Operating, LLC                    x2252   Revenue/ZBA                                                      -                      -                  -               -
JP Morgan Chase Bank                    SN Operating, LLC                    x2351   AP/ZBA                                                           -                      -                  -               -
JP Morgan Chase Bank                    SN Payables, LLC                     x2575   AP Operating                                                 3,642                  4,081              3,552          28,964
JP Morgan Chase Bank                    SN Payables, LLC                     x2765   AP/ZBA                                                           -                      -                  -               -
JP Morgan Chase Bank                    SN EF Maverick, LLC                  x2930   Operating                                                   23,268                 68,329             67,940          39,808
JP Morgan Chase Bank                    SN EF Maverick, LLC                  x3078   Revenue/ZBA                                                      -                      -                  -               -
JP Morgan Chase Bank                    SN EF Maverick, LLC                  x3193   AP/ZBA                                                           -                      -                  -               -
JP Morgan Chase Bank                    SN EF Maverick, LLC                  x5176   SN Marketing Activities                                         43                      4                398             118
JP Morgan Chase Bank                    SN UR Holdings, LLC                  x3553   General Corporate                                               99                     99                 98              97
JP Morgan Chase Bank                    Sanchez Energy Corporation           x1092   Money Market                                                     -                      2                  2               2
JP Morgan Chase Bank                    SN EF Maverick, LLC                  x6268   Money Market                                                     -                      5                  5               5
JP Morgan Chase Bank                    SN UR Holdings, LLC                  x1853   Money Market                                                62,431                 62,473             62,514          62,550
RBC Capital Markets, LLC                SN UR Holdings, LLC                  x8438   RBC Time Deposit                                                 -                      -                  -               -
RBC Capital Markets, LLC                Sanchez Energy Corporation           x5367   RBC Time Deposit                                                 -                      -                  -               -
RBC Capital Markets, LLC                SN UR Holdings, LLC                  x9371   Security/BLACKROCK TempFund (Fund #24)                           -                      -                  -               -
RBC Capital Markets, LLC                SN UR Holdings, LLC                  x8627   Security/J.P. MORGAN Prime Money Market (Fund #3605)             -                      -                  -               -
RBC Capital Markets, LLC                SN UR Holdings, LLC                  x1624   Security/FIDELITY Prime Money Market (Fund #2014)                -                      -                  -               -
RBC Capital Markets, LLC                SN UR Holdings, LLC                  x8928   Security/FEDERATED Prime Obligations (Fund #10)                  -                      -                  -               -

  Total Operating Cash                                                                                                                           93,669               186,186             194,919         193,064

JP Morgan Chase Bank                    Sanchez Energy Corporation           x3178 Restricted Cash Utilities                                            -                    47                 47               47
  Total Restricted Cash                                                                                                                                 -               47,357             47,357          47,357
  Total Bank Cash                                                                                                                                93,669               186,233             194,966         193,111

                                                                                             Book-To-Bank Cash Reconciliation
Beginning Book Balance                                                                                                                                -                90,744             162,969         173,846
(+/-) Net Book Cash Flow (MOR-7)                                                                                                                      -                72,225              10,877         (27,219)
Ending Book Balance (MOR-2)                                                                                                                      90,744               162,969             173,846         146,627
(+) Restricted Cash                                                                                                                                   -                    47                   -               -
(+/-) Cash In Transit, Outstanding Checks, & Other                                                                                                2,925                23,217              21,120          46,485
Ending Bank Balance                                                                                                                              93,669               186,233             194,966         193,111




    MOR-8                                                                                                                                                                                            Page 12 of 13
                                                Case 19-34508 Document 657 Filed in TXSB on 12/02/19 Page 13 of 13
                                                                                  IN THE UNITED STATES BANKRUPTCY COURT
                                                                                     FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                               HOUSTON DIVISION

Case Name:                      SANCHEZ ENERGY CORPORATION, et al.                                                                                                              Petition Date:       August 11, 2019
Case Number:                    19-34508

                                                                           Payments to Insiders and Professionals for the Period Ending
($ in 000s)                                                                         2/28/2018                       8/12-8/31       30-Sep-19       31-Oct-19       30-Nov-19     31-Dec-19       31-Jan-20       29-Feb-20
1. Adam C Zylman (Board of Directors)                                                                                           -           22             20
2. Alan G Jackson (Board of Directors)                                                                                          -           17             16
3. Eugene I Davis (Board of Directors)                                                                                          -           32             30
4. Gilbert A Garcia (Board of Directors)                                                                                        -           20             19
5. Greg Colvin (Board of Directors)                                                                                             -           17             16
6. Robert V Nelson III (Board of Directors)                                                                                     -           17             16
7. Sean M Maher (Board of Directors)                                                                                            -           18             17
8. Thomas Brian Carney (Board of Directors)                                                                                     -           17             16

Total Payments to Insiders                                                                                                      -         158             148               -                 -               -           -

Payments to Professionals (1)
Debtor Retained Professionals
1. Akin Gump Strauss Hauer & Feld LLP (Debtors' Co-Counsel)                                                                     -           -               -
2. Jackson Walker LLP (Debtors' Co-Counsel)                                                                                     -           -               -
3. Moelis & Company (Debtors' Investment Banker)                                                                                -           -               -
4. Alvarez & Marsal North America LLC (Debtors' Restructuring Advisor)                                                          -           -           1,810
5. Prime Clerk LLC (Debtors' Claims Agent)                                                                                      -         134              40
Other Debtor Professionals
6. Gibbs & Bruns LLP (Gavilan Litigation Counsel)                                                                               -               -               -
7. Ropes & Gray LLP (Special Committee Counsel)                                                                                                                 -
Creditor Professionals
8. Wilmington Savings Funds Society (DIP Agent)                                                                                 -          21              11
9. Arnold & Porter Kaye Scholer LLP (DIP Agent's Co-Counsel)                                                                    -         195              11
10. Cole Schotz PC (DIP Agent's Co-Counsel)                                                                                     -          11              12
11. Morrison & Foerster LLP (DIP Lender's Co-Counsel)                                                                           -           -           1,716
12. Foley & Lardner LLP (DIP Lender's Co-Counsel)                                                                               -           -             223
13. Evercore Group LLC (DIP Lender's Investment Banker)                                                                         -           -             333
14. Thompson & Knight LLP (Prepetition RCF Counsel)                                                                             -         469             375
15. Carl Marks Advisory Group LLC (Prepetition RCF Financial Advisor)                                                           -          45              30
16. Milbank LLP (Ad Hoc Group's Counsel)                                                                                        -           -               -
17. Jefferies Group LLC (Ad Hoc Group's Investment Banker)                                                                      -           -               -
18. FTI Consulting, Inc. (Ad Hoc Group's Financial Advisor)                                                                     -           -               -
Other Professionals
19. U.S. Trustee Fees (Quarterly)                                                                                               -               -         835

  Total Payments to Professionals (1)                                                                                           -         875           5,395               -                 -               -           -
Notes:
(1) Payments to ordinary course professionals are not included in MOR-9.

    MOR-9                                                                                                                                                                                               Page 13 of 13
